Citation Nr: 1225278
Decision Date: 07/20/12	Archive Date: 09/11/12

DOCKET NO.  10-47 264      DATE 20 JUL 2012

On appeal from the Department of Veterans Affairs Regional Office in Manila, the Republic of the
Philippines

THE ISSUE

Entitlement to a one-time payment from the Filipino Veterans Equity Compensation (FVEC) Fund.

WITNESS AT HEARING ON APPEAL

The appellant and his daughter

ATTORNEY FOR THE BOARD

Saira Spicknall, Counsel

INTRODUCTION

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision of the Manila, the Republic of the Philippines Department of Veterans Affairs (VA) Regional Office (RO).

The appellant testified at a Travel Board hearing before the undersigned Acting Veterans Law Judge in April 2012. A transcript of that hearing has been associated with the claims file.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011). 38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC. VA will notify the appellant if further action is required.

REMAND

The RO received the appellant's claim for a one-time payment from the FVEC fund in March 2009. In a March 2010 decision, the RO denied the claim on the basis that the National Personnel Records Center (NPRC) found that the appellant had no service as a member of the Philippine Commonwealth Army, including the recognized guerillas, in the service of the United States Armed Forces.

The Board observes that in November 2009, the RO requested verification of the appellant's service from the NPRC. The RO indicated that the appellant's branch of service was as a guerilla; that he served from October 3, 1943 to November 15, 1945; that his rank was Corporal; and that his unit of assignment was the V- 5th Cavalry, and the "Headquarters and Headquarters Company III AC MFAT (GVS)." In a February 2010 response, the NPRC reported that the appellant had no documented service as a member of the Philippine Commonwealth Army, including the recognized guerillas, in the service of the United States Armed Forces.

-2-

In November 2010, the appellant submitted a PA AGO Form 23, which shows that "Federico A. Borgonos" served as a corporal with the 3rd Republic Battalion and the Headquarters Company Markings in the Pila, Laguna, Rizal, and Bicol Areas from July 1, 1941 to October 31, 1945.

In January 2012, the RO again requested verification of the appellant's service from the NPRC. This request included a second period of service from July 1, 1941 to October 31, 1945. The request also indicated that that the appellant had either USAFFE or guerilla service, and that his unit of assignment was V-5 5   Cavalry; Headquarters and Headquarters Company III AC MFAT (GVS)/ 3rd Republic Battalion Headquarters Det/3rd Republic Battalion. In a February 2012 response, the NPRC again responded that the appellant had no documented service as a member of the Philippine Commonwealth Army, including the recognized guerillas, in the service of the United States Armed Forces.

During the April 2012 hearing, the appellant testified that he served from 1944 to 1946 with the 3rd Army Corps. He also testified that he "had an operation in the Mountain of Isarol in Bicol Region" and engaged in combat with the Japanese.

In Capellan v. Peake, 539 F.3d 1373, 1381-82 (Fed. Cir. 2008), the U.S. Court of Appeals for the Federal Circuit held that, pursuant to both 38 C.F.R. § 3.203(c) and the Secretary's statutory duty to assist (as set forth in 38 U.S.C.A. § 5103A), new evidence submitted by a claimant (including relevant lay affidavits and documentary evidence) in support of a request for verification of service from the service department must be submitted to the service department for review.

Here, it appears that the appellant submitted new identifying evidence during the April 2012 hearing. Specifically, he testified concerning service from 1944 to 1946 and identified an additional unit (3rd Army Corps). This information has not been submitted to the NPRC in conjunction with a request for verification of appellant's service. Consequently, another request for verification of service from the service department should be submitted. See id at 1381-82.

Accordingly, the case is REMANDED for the following action:

-3-

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011). Expedited handling is requested.)

1. Contact the NPRC and make a new request for verification of the appellant's service. The evidence to be submitted to the NPRC should include the appellant's testimony that he served from 1944 to 1946 and that he served with the 3rd Army Corps.

2. After receipt of NPRC s reply, and after any other development indicated by the record, readjudicate the issue of whether the appellant has legal entitlement to a one-time payment from the FVEC fund. If the benefit sought remains denied, the appellant should be provided a supplemental statement of the case and an appropriate period of time for response.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

(CONTINUED ON THE NEXT PAGE)

-4-

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).

REBECCA N. POULSON 
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2011).

-5-



